Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- DELTA INFORMATION VOLUMES TO ENABLE CHAINED REPLICATION OF DATA BY UPLOADING SNAPSHOTS OF DATA TO CLOUD  --
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “..uploading snapshots of a data set from a source storage subsystem to a cloud storage memory, each of the snapshots comprising a plurality of data blocks; generating and transferring a difference information volume (DIV) from the source storage subsystem to the cloud storage memory, the DIV comprising a data structure that identifies a set of updated data blocks that have been changed by the source storage subsystem between two successive snapshots of the data set; using the DIV to identify and transfer the set of updated data blocks to a reader subsystem; and assembling, by the 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art includes Jinno (US 8,037,267) which relates to a remote copy network for storage management that uses snapshot management storage path monitor to change path predicted to perform above quality of service. But does not teach “…uploading snapshots of a data set from a source storage subsystem to a cloud storage memory, each of the snapshots comprising a plurality of data blocks; generating and transferring a difference information volume (DIV) from the source storage subsystem to the cloud storage memory, the DIV comprising a data structure that identifies a set of updated data blocks that have been changed by the source storage subsystem between two successive snapshots of the data set; using the DIV to identify and transfer the set of updated data blocks to a reader subsystem; and assembling, by the reader subsystem, a copy of the latter of the two successive snapshots by combining the set of updated data blocks with the former of the two successive snapshots.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally 
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
May 6, 2021